DETAILED ACTION

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. Receipt is acknowledged of claims filed 6/8/20. Claims 1-11 are pending and claims 1 and 7 are the independent claims.
Information Disclosure Statement
3. The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowance and reasons for allowance
4. Claims 1 and 7 are allowed and the other claims are allowed by virtue of their dependence on these claims.
5. The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 7:An imaging system/process, comprising: 
an analysis apparatus driven by a microcontroller μP, coupled to the camera to operationally respond in real time to representations of the spectral radiance provided to the camera by the flame of combustion of the flare stack, by generating an indication of the flow rate to the flare stack.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant prior art
6. Prior art by Michini et al. (US 11,181,375) discloses a method of inspecting a flare stack using thermal sensor data but fails to disclose an analysis apparatus driven by a microcontroller μP, coupled to the camera to operationally respond in real time to representations of the spectral radiance provided to the camera by the flame of combustion of the flare stack, by generating an indication of the flow rate to the flare stack.
In the instant invention, the gas flow rates of vent gases in a flare stack are calculated to determine the unburned portions of the waste gases and determine if the vent gases are efficiently burnt. The unburnt portions cause air pollution and this method helps in lowering environmental pollution in the vicinity of the flare stack.
Other relevant art: Zeng et al. (US 9,258495).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEENAKSHI S SAHU whose telephone number is (571)270-3101. The examiner can normally be reached Mon-Fri; 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MEENAKSHI S SAHU/Examiner, Art Unit 2884